Name: Commission Regulation (EEC) No 3429/91 of 26 November 1991 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 91 Official journal of the European Communities No L 325/13 COMMISSION REGULATION (EEC) No 3429/91 of 26 November 1991 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 774/91 (3), as last amended by Regulation (EEC) No 3121 /91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 774/91 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 163, 26 . 6 . 1991 , p. 41 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 71 . (4) OJ No L 296, 26. 10 . 1991 , p. 18 . 27. 11 . 91No L 325/14 Official Journal of the European Communities ANNEX to the Commission Regulation of 26 November 1991 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 48 from 2 to 8 December 1991 Week No 49 from 9 to 15 December 1991 Week No 50 from 16 to 22 December 1991 Week No 51 from 23 to 29 December 1991 Week No 52 from 30 December 1991 to 5 January 1992 0204 30 00 0204 41 00 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 165,925 165,925 116,148 182,518 215,703 215,703 301,984 165,925 116,148 182,518 215,703 215,703 301,984 \ 170,785 170,785 119,550 187,864 222,021 222,021 310,829 170,785 119,550 187,864 222,021 222,021 310,829 177,168 177,168 124,018 194,885 230,318 230,318 322,446 177,168 124,018 194,885 230,318 230,318 322,446 183,535 183,535 128,475 201,889 238,596 238,596 334,034 183,535 128,475 201,889 238,596 238,596 334,034 188,418 188,418 131,893 207,260 244,943 244,943 342,921 188,418 131,893 207,260 244,943 244,943 342,921 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90.